On Motion for Rehearing.
I agree with appellant that the fact that its messenger boy had known appellee and her husband for a number of years cannot be considered as evidence of negligence on the part of appellant in failing to deliver the telegram, when it is further shown that the boy did not know that the name of appellee's husband was J. O. Williams, and the fact that he knew these old people whose name was Williams did not occur to him when he was given the telegram for delivery. The general rule that knowledge of an agent not acquired in the performance of the duties of his employment cannot be imputed to the principal is so well settled that citation of authority in its support is unnecessary. Under this rule it seems to me that the failure of the boy when he was given the telegram for delivery to recall the fact that he knew this old couple whose name was Williams, and to inquire of them whether the telegram was intended for appellee, if negligence on his part, is not such as could be charged to appellant. The Cooper Case, cited in our original opinion, is not in point. In that case the messenger knew the addressee in the telegram as the person to whom the message was sent, and knew where he lived, and the question of whether in such case the messenger discharged his duty to use ordinary care to deliver the telegram by going to the office of the addressee where he found no one to receive the telegram, and making no further effort to deliver it, was clearly a question for the jury.
I agree, however, in the conclusion that the evidence as a whole is sufficient to raise the issue of appellant's negligence in failing to deliver the telegram in time for appellee to have attended her father's funeral, and therefore the motion for rehearing should be refused. *Page 607